Citation Nr: 0427016	
Decision Date: 09/28/04    Archive Date: 10/06/04	

DOCKET NO.  01-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to March 20, 1970, for 
the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions dated 
in August and October 2000, which denied the benefits sought 
on appeal.  The veteran, who had active service from June 
1958 to March 1961, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  A 
BVA decision dated in February 2002 denied the benefit sought 
on appeal.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and in an Order dated in January 2004, the Court 
vacated the Board's decision and remanded the matter to the 
Board for readjudication.  The case was subsequently returned 
to the Board for appellate review.

In the Board's February 2002 decision, the Board addressed 
the issue of entitlement to an evaluation of 10 percent for 
tinnitus prior to March 20, 1970, in connection with the 
claim for entitlement to an effective date prior to March 20, 
1970, for the grant of service connection for tinnitus.  
However, the Board now finds that it was incorrect to have 
addressed the matter regarding the evaluation assigned for 
tinnitus prior to March 20, 1970.  As was noted in the 
Secretary's brief on appeal to the Court, "the issue of a 
proper evaluation for tinnitus prior to 1970 is a downstream 
issue from the issue of entitlement to service connection, 
and thus is not currently on appeal.  See Meeks v. West, 216 
F.3d 1363, 1366 (Fed. Cir. 2000) (noting that 'the 
determination of the date from which an award is effective, 
and the quantum of the award to which a veteran is entitled' 
are 'two distinct issues, involving separate inquiries')."  
Secretary's brief at 8.  Consequently, the Board will address 
only the effective date for the grant of service connection 
for tinnitus in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran filed an initial claim for VA benefits in 
June 1961, but abandoned that claim when he failed to submit 
evidence requested by the RO.  

3.  The veteran filed a claim for service connection for an 
ear condition on March 9, 1966, but that claim was not 
addressed by the RO.

4.  A claim for VA benefits was next received from the 
veteran on March 20, 1970, and was addressed by the RO in a 
November 1970 rating decision.

5.  A rating decision dated in October 2000 determined that 
the November 1970 rating decision was clearly and 
unmistakably erroneous in failing to consider the issue of 
entitlement to service connection for tinnitus, and granted 
service connection for tinnitus from March 20, 1970.

6.  At the time of the November 1970 rating decision, the 
veteran's March 9, 1966, claim for service connection for an 
ear condition remained pending and unadjudicated, and the 
evidence of record at the time of that claim demonstrated 
that the veteran had tinnitus which was causally or 
etiologically related to service.  


CONCLUSION OF LAW

The requirements for an effective date of March 9, 1966, for 
the grant of service connection for tinnitus have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under the laws administered by the VA.  
The VCAA also requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

In this case, the Board notes that the veteran has not been 
provided notice of the VCAA in connection with his claim for 
an effective date prior to March 20, 1970, for the grant of 
service connection for tinnitus as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  However, in the 
Secretary's brief on appeal to the Court, it was argued that 
the resolution of the effective date for a service connection 
claim did not depend on any new evidence that the appellant 
or the VA might provide and that the evidence pertinent to 
the earlier effective date claim was already part of the 
record.  The appellant responded to the Secretary's brief by 
expressing his full agreement, and the Court endorsed the 
Secretary's argument in its January 2004 Order.  As such, no 
further notice or assistance under the VCAA is required in 
this case.  The Board would also observe that this decision 
represents a complete grant of the benefit sought on appeal.

Based on the Secretary's brief and the appellant's response 
to that brief, the Court's Order directs the Board to address 
whether the appellant is entitled to an effective date for 
service connection for tinnitus based on the claim filed by 
him in 1966.  Historically and procedurally, the veteran 
filed a claim for VA benefits in June 1961.  The RO responded 
to the veteran in a July 1961 letter requesting additional 
evidence.  When that additional evidence was not forthcoming, 
the veteran was notified in October 1961, his claim was being 
placed in a disallowed status.  The veteran submitted no 
additional evidence or communication with the RO until March 
1966, more than one year following the RO's request for 
additional evidence.  As such, the Board finds that the 
appellant abandoned his claim for service connection filed in 
June 1961 under the provisions of 38 C.F.R. § 3.158(a) 
("where evidence requested in connection with an original 
claim . . . is not furnished within one year after the date 
of request, the claim will be considered abandoned").

The veteran then filed a claim for VA benefits on March 9, 
1966, in which he requested consideration of a claim for 
service connection for an "ear condition."  In that 
statement, he indicated that he would submit a report from 
Dr. Edwards.  No further communication or evidence was 
received from the veteran until a claim was received with 
evidence on March 20, 1970.  The RO addressed the March 1970 
claim in a November 1970 rating decision and granted service 
connection for high tone deafness, effective March 20, 1970.  

Many years later, in July 1999, the veteran requested an 
increased evaluation for his hearing loss.  An August 2000 
rating decision construed that request as including a claim 
for service connection for tinnitus, and granted service 
connection for tinnitus, effective July 19, 1999.  An October 
2000 rating decision identified clear and unmistakable error 
in the November 1970 rating decision in failing to consider 
the issue of service connection for tinnitus, and in the 
August 2000 rating decision in ignoring prior claims and 
assigning the effective date for service connection for 
tinnitus.  That rating decision granted service connection 
for tinnitus from March 20, 1970.  As previously indicated, 
the Board was directed by the Court to address whether the 
veteran was entitled to an effective date for service 
connection for tinnitus based on the claim filed in March 
1966.  The Board now finds that the veteran is entitled to 
the grant of service connection for tinnitus, effective March 
9, 1966.  

At the time of the veteran's March 20, 1970 claim for service 
connection that was addressed by the November 1970 rating 
decision, the evidence demonstrated that the veteran had 
tinnitus that was causally or etiologically related to 
service.  In this regard, a letter from Thomas M. Edwards, 
M.D., dated in June 1961, approximately three months 
following the veteran's separation from service, noted that 
the veteran had hearing loss in both ears which had 
originated approximately 4 to 5 months earlier during certain 
weapons' firing execution.  It was also noted that the 
veteran complained that at the same time he developed 
considerable ringing in the ears.  Also of record at that 
time was a report of a September 1970 VA examination in which 
the veteran reported that he experienced continuous ringing 
in the ears.

While the October 2000 rating decision found that the 
November 1970 rating decision was clearly and unmistakably 
erroneous in failing to consider a claim for service 
connection for tinnitus, a conclusion which the Board 
endorses, that rating decision also determined that the 
August 2000 rating decision was clearly and unmistakably 
erroneous in ignoring prior claims in assigning an effective 
date for tinnitus.  While the October 2000 rating decision 
assigned an effective date of March 20, 1970, for the grant 
of service connection for tinnitus, based on the veteran's 
March 1970 claim, the Board finds that the veteran's March 9, 
1966, claim remained pending and unadjudicated at the time of 
the November 1970 rating decision.  

In this regard, the October 2000 rating decision acknowledged 
that on March 9, 1966, a new application for compensation was 
received from the veteran for service connection for an ear 
condition, but that no action was taken upon that application 
and the veteran did not prosecute the claim any further.  
However, the Board is unaware of any requirement that the 
veteran prosecute a claim any further once it is filed, 
absent some request from the VA that he take some action.  
See 38 C.F.R. § 3.103(a) ("Every claimant has the right to 
written notice of the decision made on his or her claim, the 
right to a hearing, and the right of representation.  
Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government.")  This situation may be 
contrasted with the veteran's June 1961 claim in which the 
veteran was requested to submit additional evidence by the 
RO, but failed to do so within one year and thus abandoned 
his claim under 38 C.F.R. § 3.158(a) when he clearly did not 
prosecute that claim any further.  

Under VA laws and regulations, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the application.  See 38 U.S.C.A. § 5110(a); see also, 
38 C.F.R. § 3.400(q)(1)(ii).  Thus, while the October 2000 
rating decision was correct in nothing that the August 2000 
rating decision was incorrect in ignoring prior claims in 
assigning the effective date for the grant of service 
connection for tinnitus, the Board finds that the claim 
ignored in assigning the effective date for the grant of 
service connection for tinnitus was the March 9, 1966, claim, 
rather than the March 20, 1970, claim.  Accordingly, service 
connection for tinnitus is granted, effective March 9, 1966. 


ORDER

An effective date of March 9, 1966, for the grant of service 
connection for tinnitus is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



